l=:uso

UNITED sTATEs nrsrmc'r CoUR'r t MAY 2 1 ggp,
ron THE Dlsrmcr or CoLUMBIA m u_s, mm & stamm

Courtsformo Dlstr|ct of columbia

Cl-lARLES LEE GILLENWATER, II, )
)

Plaintiff, )

)

v ) Civil Action No. 14-460 (UNA)

)

PRESIDENT OBAMA, )
)

Defendant. )

MEMORANDUM ()PINION

This matter is before the Court on consideration of plaintiff’ s application to proceed in
forma pauperis, his pro se complaint, and petition for an emergency writ of mandamus. The
application will be granted, the complaint will be dismissed, and the petition will be denied as
moot.

The plaintiff brings this action under Bivens v. Six Unknown Named Agents of the Fed.
Bureau ofNarcotics, 403 U.S. 388 (1971), against the President of the United States "for signing
into law the unconstitutional provisions within the ‘Affordable Care Act."’ Compl. at 4 (page
numbers designated by the Court). He demands damages of $100,000,000.00. Id. The
plaintiff s claim must fail because the President of the United States is absolutely immune from
suit.

“It is well established that federal, state, and regional legislators are entitled to absolute
immunity from civil liability for their legislative activities." Bogan v. Scott-Harrz`s, 523 U.S. 44,
46 (1998). Legislative activities include the signing by the President of the United States of a

bill passed by the Congress. Edwards v. United Smtes, 286 U.S. 482, 491(1932); see Nz`xon v.

Fitzgerald, 457 U.S. 731, 749-757 (1982). The plaintiff therefore cannot maintain this action
against the President of the United States simply because he signed the Affordable Care Act into
law.]

For these reasons, the Court will dismiss this action with prejudice. See 28 U.S.C. §§

l9l5(e)(l)(B)(iii), l9l5A(b)(2). An Order is issued separately.

DATE; §//j/zy/'/ 

Ur{ted States District Judge

l Furthermore. insofar as the plaintiff "challenge[s] the individual insurance mandate in the Affordable Care Act,"

the claim "is foreclosed by the decision of the Supreme Court of the United States in Naz 'l Fed ’n oflndep. Bus. v_
.S`ebelius, _U.S._, 132 S. Ct. 2566 (2012)." littlejohn v. Obama, No. 6:13-¢\.'-03|54, 2013 WL 6850231, at *4
(D.S.C. Dec. 30, 2013) (intemal quotation marks omitted) (Magistrate Report and Recomniendation).